Title: To James Madison from John White, Jr., 1 January 1804
From: White, John, Jr.
To: Madison, James



D sir
Orange County January the 1st 1804
I am About making a clearing on that part of my Land adjoining the 8 Acres you purchasd. of Thornton—and wish to extend my Fence up to your Quarry of Lime Stone and to Clear the Bottom all the ways up, in order that I may Lay it down in Grass seed for Meddow and also that it may add to the Appearance of plantation. I should not ask the favour if it was to be any Injury to you at all, tho the Land &c is Included in the Deed from Mr. Thornton to me, yet I had a knowledge of the Sale from Boswel Thornton to you before his death—therefore always Considered it as yours [(]and do Still Consider and acknowledge the same) and Supposd the only Objection you would have would be that of Destroying the Wood. Should that or any thing like it be the only Objections I will furnish double the Quantity of wood—or make any other Sati⟨s⟩faction that may be thought Reasonabl[e] and Sir Should you Consent to let me make the clearing before mentioned it will much Oblige me and will thank you to write me by post immediately as I shall have no time to Spare in Sowing my Grass seed. I am D sir yr most Obt. and Very Humble sert
John: White Jr.
 

   
   RC (DLC). Docketed by JM.



   
   Boswell Thornton, who died on 16 June 1799, sold JM eight acres of Orange County land, which included a limestone quarry, in 1796 (VMHBVirginia Magazine of History and Biography. 4 [1896–97]: 209; Deed of Sale, 29 July 1796 [PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 16:383]; JM’s will, 15 Apr. 1835 [Vi: Orange County Courthouse Records]).



   
   The White family owned land in Orange County along the Rapidan River from the late eighteenth century to the 1830s (Ann L. Miller, Antebellum Orange: The Pre-Civil War Homes, Public Buildings, and Historic Sites of Orange County, Virginia [Orange, Va., 1988], p. 87).


